Citation Nr: 1646772	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left wrist fracture with residual scar. 


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 2002 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied evaluation in excess of 10 percent for a fracture left wrist.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

In his Substantive Appeal filed in May 2013, the Veteran requested a personal hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  The RO scheduled the hearing for October 2016, but the Veteran did not appear.  The notice for the hearing was sent to a San Diego address even though all prior communications were mailed to a San Ysidro address.  The Veteran's current address in VBMS is the San Diego address.  The record is unclear as to the reason for the change in the Veteran's address.  After close consideration of this evidence and mindful that the Veteran's is currently unrepresented, the Board finds that a remand to ensure that the Veteran has been provided notice of his scheduled hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to verify the Veteran's current residential address. Documentation of this activity, including any response provided by the Veteran, must be added to the record.

2. Schedule a Travel Board hearing at the next available date.  Send a notice letter with the date, time, and location of this hearing to the Veteran's current address and put a copy in the claims file. 

3. Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






